Title: To George Washington from Thomas Bibby, 4 May 1785
From: Bibby, Thomas
To: Washington, George



Sir
New York 4th May 1785

The enclosed letter and a parcell which accompanies it was entrusted to my care by Sr Edward Newenham, to be delivered to Your Excellency; I regret much the not having it in my power to present them myself, an honor which the situation of my affairs in this state deprives me of. I have hopes however before my return to Europe, to be enabled to receive in person any Commands Your Excellency may please to honor me with

for that part of the World. I have the honor to be with respect Your Excellency’s most Obedient humble Servant

T: Bibby Captn Royl Brit[is]h Fuzileers

